DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 change “its” to “a”. 
Claim 1, line 9 change “its” to “a”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lomicka et al (US 2009/0061389) in view of Simon et al (US 4,738,840) and Biedermann et al (US 2018/0132916).
Regarding claim 1, Lomicka discloses a method for installing a dental implant (par 68 discloses figures 6-10 discloses the placement of an implant), comprising the steps of:
 a. removing material to expose bone tissue at a desired installation site (par 69 discloses a single drill being used to create a pilot hole or bore in the jaw for an implant), 
c. providing a fastener (implant 320 and 340) comprising: a shank with a head (coronal portion 348/322) at its first end (see figure 7 and 9) and a point at its second end (apical portion 324, see figure 9), said head (348) further comprising a torque receiving aperture (par 69  discloses the end having a bore which is for receiving drivers, with flats to engage) , said shank defining an axis (see figures 7 and 9), with said fastener further comprising of linear arrays of barbs (annular teeth 326) spaced apart along said axis (see figure 9), 
d. providing an installation tool (press fitting driver 300) capable of imparting a linear and non-rotational impulse force to said fastener (par 69 discloses the driver 300 being used to press fit the dental implant into the ole, and discloses the use of a mallet or other tool to create an impulse force on the fastener), and 
e. driving said fastener, by means of said installation tool imparting said linear and non-rotational impulse force to said fastener, along said axis of said shank into said exposed bone tissue at said installation site (par 68-69 disclose the placement of the press-fit implant into the implant jaw site by using a mallet to direct and move the implant facially into the jaw).
Lomicka fails to disclose step b, irrigating said installation site with a disinfectant solution and said fastener further comprising a radially spaced apart series of linear arrays of barbs, wherein each barb in any one of said linear arrays of barbs of said fastener arises from a common strake emerging outwardly from said shank. 
However, Simon teaches the preparation of an implant/installation site with a solution having disinfectant (col 1, lines 46-51 discloses the use of anti-microbially enhanced solution during dental surgeries, col 1 line 6- col 2 line] discloses the application includes tooth implantation, and col 3, line 53-col 4 line 5 discloses the use of the sterilizing solution to clean dry sockets resulting from extractions and implants) for the purpose of retarding or preventing the accumulation of undesirable microbial matter thus effectively lengthening the life of the prosthetic (col 3, lines 45-52).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Lomicka to include a step of irrigating said installation site with a disinfectant solution as disclosed by Simon for the purpose of retarding or preventing the accumulation of undesirable microbial matter thus effectively lengthening the life of the prosthetic.
Additionally, Biedermann teaches a fastener (bone anchoring element 1) with a head (4) at its first end and a point (tip 3) at its second end (see figures 1-2), said head (4) further comprising a torque receiving aperture (recess 13, see par 45), said shank defining an axis (M), with said fastener further comprising a radially spaced apart series of linear arrays of barbs spaced apart along said axis (barb elements 7 found on the plates 6 are spaced apart radially along the axis M, see figure 1), wherein each barb (7) in any one of said linear arrays of barbs  (along the plates 6, 6’) of said fastener arises from a common strake emerging outwardly from said shank (where the common strake is interpreted as the plates 6’ 6, and as they sit on a surface of the shank 2, are considered to emerge outwardly from the shank as seen in figure 3), for the purpose of rapidly and securely anchoring a fixture into the bone by pressing into a prepared hole (par 6). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lomicka/Simon to have the array of barbs organized radially spaced apart in series, with each barb in any one of said linear arrays of barbs of said fastener arises from a common strake emerging outwardly from said shank as taught by Biedermann for the purpose of improving the security and speed of  anchoring the fixture when pressed into the hole by having the barbs engage the surrounding bone. 
Regarding claim 2, Lomicka/Simon/Biedermann disclose the claimed invention as set forth above in claim 1. Simon further teaches removing infected tissue found at said site (col 2, lines 49-59 discloses the use of the disinfectant solution to remove infected tissues at a site) for the purpose of keeping the area of treatment sterile (col 2, lines 60-62).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lee/Simon/Wagner to have a step after step (a) of removing infected tissue found at said installation site as taught by Simon for the purpose of keeping the installation site sterile.
Regarding claim 5, Lomicka/Simon/Biedermann disclose the claimed invention as set forth above in claim 1. Biedermann further teaches a profile of any one of said barbs of said fastener further comprises a shape selected from the set of shapes consisting of: a triangle, a rectangle, a parallelogram, a square, and a rhomboid (par 63 discloses the barbs can be other shapes other than trapezoidal in shape such as a square or rectangular), for the reasons set forth above.
Regarding claim 6, Lomicka/Simon/Biedermann disclose the claimed invention as set forth above in claim 1. Biedermann further teaches any one of said linear arrays of barbs (7 along plate) of said fastener defines a plane passing through said axis of said shank of said fastener (see figure 1 and 4), and any one barb within said linear array of barbs further comprises an arcuate membrane bending away from said plane (see figures 4-6, which show the angle of bending for the barb compared to the shank and the elasticity of the material), for the reason set forth above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lomicka in view of Simon and Biedermann as applied to claim 1 above, and further in view of Better et al (US 2013/0150857).
Regarding claim 3, Lomicka/Simon/Biedermann disclose the claimed invention as set forth above in claim 1, but fails to disclose a step after step (b) of removing cortical tissue of said exposed bone to expose trabecular tissue.
However, Better teaches removing cortical tissue of said exposed bone to expose trabecular tissue (par 184 discloses a method of preparing a site for installation of a dental implant comprising the forming of an osteotomy through cortical bone into the trabecular bone).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lomicka/Simon/Biedermann to include a step after step (b) of removing cortical tissue of said exposed bone to expose trabecular tissue as disclosed by Better for the purpose of installing the implant deeper into the jawbone for greater support.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lomicka in view of Simon and Biedermann as applied to claim 1 above, and further in view of Moore (WO 2011/053170).
Regarding claim 4, Lomicka/Simon/Biedermann disclose the claimed invention as set forth above in claim 1. Lomicka further discloses said installation tool develops said linear and non-rotational impulse force (par 69 discloses the press fitting of the dental device into the jaw being performed by a driver 300 which can be struck by a mallet or other driving tool), but fails to disclose the impulse force being from an energy source selected from the set of energy sources consisting of: a hydraulic actuator, a pneumatic actuator, an electric solenoid, an elastic member held in compression, an elastic member held in tension, a chemical reaction, a gas evolved from a chemical reaction, a heated gas, an ignition of a propellant material, and a deflagration.
However, Moore teaches an insertion tool which uses can use a hydraulic, pneumatic or mechanical actuator to apply a linear force (page 35, lines 7-12).
As both Lomicka and Moore disclose insertion tools which apply linear force (par 69 of Lomicka and page 35, lines 7-10 of Moore), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the non-specific driver of the installation tool of Lomicka with the one using an energy source selected from the set of energy sources consisting of: a hydraulic actuator, a pneumatic actuator, an electric solenoid, an elastic member held in compression, an elastic member held in tension, a chemical reaction, a gas evolved from a chemical reaction, a heated gas, an ignition of a propellant material, and a deflagration as disclosed by Moore to achieve the predictable result of placement of the implant at a desired depth in the jaw with minimal effort by the practitioner. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772